REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: There is no teaching or suggestion in the prior art of the claimed combination having a controller to detect the depression of the pedal or the pedal force applied to the pedal during execution of the gradual reduction control, determine that the depression of the pedal or the pedal force applied to the pedal is not changed for a predetermined period of time, or that the depression of the pedal or the pedal force applied to the pedal being increased is reduced, and increase the reaction force applied to the pedal to the second reaction force, if the depression of the pedal or the pedal force applied to the pedal is not changed for the predetermined period of time, or the depression of the pedal or the pedal force applied to the pedal being increased is reduced during execution of the gradual reduction control; a controller wherein the gradual reduction control includes a control to reduce the reaction force applied to the pedal gradually from the second reaction force to the first reaction force in accordance with a change in the depression of the pedal or the pedal force applied to the pedal; a controller to increase the reaction force applied to the pedal to the second reaction force if a predetermined pre-conditional control has been commenced and a starting condition to increase the reaction force applied to the pedal to the second reaction force is satisfied; and execute the gradual reduction control if the pre-conditional control has been cancelled and the depression of the pedal or the pedal force applied to the pedal is maintained to a constant value in a situation that the second reaction force is applied to the pedal, and wherein the gradual reduction control includes a control to reduce the reaction force applied to the pedal from the second reaction force to the first reaction force in accordance with an elapsed time from a point at which the pre-conditional control has been cancelled; a controller to detect the depression of the pedal or the pedal force applied to the pedal during | execution of the gradual reduction controls; determine that the depression of the pedal or the pedal force applied to the pedal | is not changed for a predetermined period of time;; and reduce the reaction force applied to the pedal from the second reaction force to the first reaction force in accordance with an elapsed time from a point at which the depression of the pedal or the pedal force applied to the pedal has been maintained to a constant value, if the depression of the pedal or the pedal force applied to the pedal is not changed for the predetermined period of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656